May 31,     1966


           Davis
           and Water Conservation Hoard
           National Building
Temple, Texas
                           Opinion No. C-699
                             Re: Does a Soil and Water Con-
                             servation District, as a govern-
                             mental subdivision of the State
                             of Texas with powers and re-
                             strictions as set forth by Article
                             165a-4, V.C.S., have the authority
                             to form a separate corporation,
                             non-profit in nature, to own and
                             operate a natural gas distribution
Dear Sir:                    system?
     You have requested an opinion of this office concerning
the following question:
                 "Does a Soil and Water Conservation
            District, as a governmental subdivision
            of the State of Texas with powers and
            restrictions as set forth by Article 165a-4,
            V.C.S., have the authority to form a sepa-
            rate corporation, non-profit in nature, to
            own and operate a natural gas distribution
            system?"
     A "soil and water conservation district" (now so dasig-
nated under Acts 1965, Page 370, Ch. 176) is governed by the
provisions of Article 165a-4, V.C.S., such law being passed
to carry out the mandate expressed in Article 16, Sec. 59,
Constitution of the State of Texas. Article 165a-4 authorizes
the creation of such districts and vests them with certain
powers to carry out the purposes set forth in the statute.
Such districts are political subdivisions of the State with
authority to exercise certain rights, privileges and functions
pertadning to conservation and reclamation. Attorney General's
Opinion V-999.
     The districts authorized by Article 165a-4 are vested with
the same powers and must operate within the same limitation as
                           -3370-
Mr. Harvey Davis, page 2 (C-699)


other conservation districts authorized by the Legislature
to carry out the mandate of Article 16, Sec. 59. Attorney
General's Ooinion No. V-69.  A soil conservation district
may thus be*consldered to-perform limited rather than general
functions. Lower Nueces River Water Supply District v. Cart-
~;;;3", 274 S.W.2d 199, (Tex.Civ.App., error ref., n.r.e.

     Speaking generally of the nature and extent of powers
possessed by a conservation district similar to a soil con-
servation district, the Supreme Court, in Tri-City Fresh
Water Sunply District No. 2 of Harris County v. Mann, 1%
Tex. 280, 142 S.W.2d 945 (1940), had the following to say:
               "The powers of such district are
          measured by the terms of statutes which
          authorized their creation, and they can
          exercise no authority that has not been
          clearly granted by the Legislature."
          (&phasl:s added)
     A close review of Article 164a-4 falls to yield any
specific authorization allowing a soil conservation district
to form a separate corporation to own and operate a natural
gas distribution system. Failing such specific authorizntion,
we therefore conclude that under the terms of Article 165a-4,
a so11 conservation district may not create a separate, non-
profit corporation to own and operate a natural gas distribu-
tion system.
                         SUMMARY
               Article 165a-4 does not authorize
          a soil and water conservation district
          to create a separate, non-profit corpora-
          tion for the purposes of owning and op-
          erating a natural gas distribution system.
                            Yours very truly,
                            WAGGONER CARR
                                        era1 of Texas




                               Assistant Attor
GCB,jr/vmo
Mr. Harvey Davis, page 3   (c-699)




APPROVED:
OPINION CCMMITTEE
W. V. Gsppert, Chairman
Pat Bailey
Roy Johnson
Roger Tyler
Wade Anderson
APPROVED FOR THE ATTORNEY GEZiERAL
By: T. B. Wright




                             -3372-